IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-19-00425-CV

JAMES B. BONHAM CORPORATION,
                                                                     Appellant
    v.

W.W. WEBBER, INC. AND W.W. WEBBER, LLC,
                                       Appellee



                                 From the 13th District Court
                                   Navarro County, Texas
                                 Trial Court No. 11-19920-CV


                                MEMORANDUM OPINION


          The James B. Bonham Corporation sued W. W. Webber, Inc. and W. W. Webber,

LLC, 1 for breach of a commercial lease agreement. Webber asserted that Bonham did

not have standing to bring the claim because Bonham was not the owner of the

property the subject of the lease.            The trial court granted Webber's plea to the




1   Successor entity Webber, LLC answered on behalf of W. W. Webber, Inc. and W. W. Webber, LLC.
jurisdiction and dismissed the case for lack of jurisdiction. Bonham instituted this

appeal. We will reverse and remand.

                                    Factual Background

       On August 9, 2005, Bonham leased ten acres of land to Webber for the term of

three years.       Webber leased the premises to operate a concrete crushing plant in

connection with an interstate 45 construction project. The lease terminated on August 9,

2008, and upon termination of the lease Webber was required to remove all material

and equipment from the premises except the original plant base surfacing. On August

9, 2010, Bonham filed suit alleging Webber breached the lease agreement when it did

not remove all material from the premises and did not leave the original plant base

surfacing on the premises.         Before entering into the lease agreement Bonham

purportedly conveyed the leased premises by warranty deed to the United States

Invention Corporation by a deed dated March 7, 2003.           The warranty deed was

subsequently recorded with the Navarro County Clerk on May 1, 2008. Because of the

purported conveyance Webber takes the position that Bonham does not have standing

to bring suit as a non-owner of the premises the subject of the lease. Webber filed a plea

to the jurisdiction which the trial court granted.

                                        Issue One

       In one issue Bonham argues that the trial court erroneously granted Webber’s

plea to the jurisdiction because fact issues were raised by Bonham.


Bonham v. Webber                                                                    Page 2
AUTHORITY

       "Standing is a threshold requirement to maintaining a lawsuit." Farmers Tex.

County Mut. Ins. Co. v. Beasley, 598 S.W.3d 237, 240 (Tex. 2020) (citations omitted). "To

establish standing in Texas, a plaintiff must allege a concrete injury . . . and a real

controversy between the parties that will be resolved by the court." Id. at 241 (internal

quotes and citations omitted). "Specifically, the plaintiff must allege a threatened or

actual injury—it may not be hypothetical." Id. (citations omitted). A plaintiff's "alleged

injury must be concrete and particularized, actual or imminent, not hypothetical."

DaimlerChrysler Corp. v. Inman, 252 S.W.3d 299, 304–05 (Tex. 2008) (internal footnotes

omitted).

       When a plea to the jurisdiction raises a question of standing, we review its grant

or denial de novo because standing is a component of subject matter jurisdiction.

Farmers, 598 S.W.3d at 240. Subject matter jurisdiction is essential to the authority of a

court to decide a case and as such is never presumed and cannot be waived. Tex. Ass'n

of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443–44 (Tex. 1993). "In applying a de novo

standard of review to a standing determination, reviewing courts construe the

pleadings in the plaintiff's favor, but we also consider relevant evidence offered by the

parties." Farmers, 598 S.W.3d at 240 (citing In re H.S., 550 S.W.3d 151, 155 (Tex. 2018))

(internal quotes omitted). “[I]f a plea to the jurisdiction challenges the existence of

jurisdictional facts, we consider relevant evidence submitted by the parties when

necessary to resolve the jurisdictional issues raised.” Farmers, 598 S.W.3d at 241 (citing

Tex. Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 227 (Tex. 2004)).        When

Bonham v. Webber                                                                     Page 3
considering this evidence, we “take as true all evidence favorable to the nonmovant”

and “indulge every reasonable inference and resolve any doubts in the nonmovant's

favor.”   Miranda, 133 S.W.3d at 228.      If evidence does create a fact question on a

jurisdictional issue the trial court cannot grant the plea to the jurisdiction. Id. at 227–28.

The fact issues will then need to be resolved by the finder of fact. Id. at 228. "If, after

examining the pleadings and any undisputed standing evidence, the court concludes

that standing does not exist, the case must be dismissed." Farmers, 598 S.W.3d at 241.

DISCUSSION

       Webber's plea to the jurisdiction asserts that Bonham does not have standing to

bring its claim because Bonham did not own the property the subject of the commercial

lease agreement.     Webber makes this argument because the warranty deed that

purports to convey the subject property from Bonham as grantor to the United States

Invention Corporation as grantee has been presented, along with other evidence, in

connection with Webber's plea to the jurisdiction. The warranty deed reflects that it

was filed with the Navarro County Clerk on May 1, 2008, and further reflects that it was

executed on March 7, 2003, by Tom Bennett, Jr. 2 Below Mr. Bennett's signature line his

name "Tom Bennett, Jr." is type written with no indication of the capacity in which he

executed the warranty deed.        The corporate acknowledgement above the notary's

signature reflects that the deed was acknowledged before the notary by "Tom Bennett,

Jr., of United States Invention, a Texas Corporation, on behalf of said corporation." "The



2
 At the time Tom Bennett, Jr. signed the warranty deed he was president of the James Bonham
Corporation and United States Invention Corporation.

Bonham v. Webber                                                                        Page 4
general purpose of an acknowledgment is to authenticate an instrument as being the act

of the person executing the instrument." Onwuteaka v. Cohen, 846 S.W.2d 889, 894 (Tex.

App.—Houston [1st Dist.] 1993, writ denied) (citing Punchard v. Masterson, 100 Tex. 479,

101 S.W. 204, 205 (1907)); Shelton v. Swift Motors, Inc., 674 S.W.2d 337, 342 (Tex. App.—

San Antonio 1984, writ ref'd n.r.e.). The deed does not reflect that it was executed by a

representative of the grantor, the James B. Bonham Corporation. Section 5.021 of the

property code requires that an instrument of conveyance "must be in writing and must

be subscribed and delivered by the conveyor or by the conveyor's agent authorized in

writing." TEX. PROP. CODE ANN. § 5.021 (emphasis added); see Green v. Canon, 33 S.W.3d

855, 858 (Tex. App.—Houston [14th Dist.] 2000, pet. denied). The Texas Supreme Court

has recognized that a deed without a valid acknowledgement is still valid between the

grantor and grantee. Haile v. Holtzclaw, 414 S.W.2d 916, 928 (Tex. 1967).

       The record before us does not address the warranty deed's acknowledgement on

behalf of the grantee or the capacity in which Tom Bennett, Jr. signed the warranty

deed. Furthermore, whether the warranty deed constituted an actual conveyance was

not addressed or developed in the trial court. Based on the evidence presented in the

record before us there are fact issues regarding ownership of the subject property that

create a fact question on the jurisdictional issue of standing. We sustain Bonham's sole

issue on appeal.

                                       Conclusion




Bonham v. Webber                                                                   Page 5
       We reverse the trial court's grant of Webber's plea to the jurisdiction and remand

this cause to the trial court for further proceedings.




                                                  MATT JOHNSON
                                                  Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Reversed and remanded
Opinion delivered and filed December 22, 2021
[CV06]




Bonham v. Webber                                                                   Page 6